ON PETITION FOR REHEARING EN BANC
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.
BY THE COURT:
A member of the Court in active service has requested a poll on the petition for rehearing en banc filed by appellee Theodore Johnson and a majority of the judges in active service have voted in favor of granting a rehearing en banc. Further, a majority of judges in active service have determined, on the Court’s own motion, to rehear en banc the consolidated case, Lynn August vs. Suzanne Mitchell, Et Al.
Accordingly, IT IS ORDERED that these cases shall be reheard by the court en banc. No decision has yet been made with respect to oral argument. The Clerk *733will specify a briefing schedule for the filing of supplemental briefs.